DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoenly et al. (US 2020/0139945).
In regard to claim 1: Schoenly et al. discloses an apparatus for controlling platooning (see [0009]), the apparatus comprising: 5a communication part configured to transmit or receive information on the platooning and information on a restricted area from or to vehicles in a platooning line and a vehicle external server (see [0009], [0010]); and a processor configured to restrict an inter-vehicle 10distance from being increased or an acceleration when a leading vehicle in the platooning line enters the (see [0011] through [0013]).
In regard to claim 7: Schoenly et al. discloses the apparatus of claim 1, wherein the processor is configured to: determine whether the leading vehicle is expected to enter the restricted area based on information on a map received from the vehicle external server (see [0118], [0119]).
In regard to claim 12: Schoenly et al. discloses the apparatus of claim 1, wherein the restricted area 33includes: at least one of a road having a speed limit, a speed bump, an uphill road, or a crossroad (see [0034]).
	In regard to claim 19: Schoenly et al. discloses a method for controlling platooning (see [0009]), the method comprising: transmitting or receiving information on the platooning and information on a restricted area from or to vehicles in a 25platooning line and a vehicle external server (see [0009], [0010]); and  35restricting an inter-vehicle distance between the vehicles in the platooning line from being increased or an acceleration of the vehicles when a leading vehicle in the platooning line enters the restricted area (see [0011] through [0013]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 2, 8, 9, 11, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schoenly et al. (US 2020/0139945).
In regard to claim 2: Schoenly et al. discloses the apparatus of claim 1, further comprising:  15a display controlled by the processor to display the information on the platooning and the information on the restricted area (see [0082]: “the vehicle system may provide prompts and notices to an operator that direct the operator how to manually control the efforts of the vehicle system… which settings to use at upcoming times when the system arrives at one or more upcoming locations”); alternatively Schoenly et al.  (US 2016/0339929) teaches “The control unit 402 can present information to the operator using the output device 406, which can represent a display screen (e.g., touchscreen or other screen), speakers, printer, or the like. For example, the control unit 402 can present the identities and statuses of the remote vehicles 106, identities of the missing remote vehicles 106 (e.g., those remote vehicles 106 from which the lead vehicle 104 has not received the status), contents of one or more command messages, or the like” (see [0064]), and “the vehicle control system can prevent the vehicle… from entering into a restricted area… from exiting a designated area” (see [0068]), it would have been obvious to a person of ordinary skill in the art at the time of filing to combine these elements, as Schoenly et al. (US 2020/0139945)  is a continuation in part of Schoenly et al. (US 2016/0339929).
In regard to claim 8: Schoenly et al. discloses the apparatus of claim 2, wherein the processor is configured to: determine whether a last vehicle in the platooning line passes through the restricted area (see Schoenly et al. (US 2020/0139945) [0011]).
In regard to claim 9: Schoenly et al. discloses the apparatus of claim 8, wherein the processor is configured to: control a speed of the platooning line to a preset speed when the last vehicle in the platooning line passes through the 10restricted area (see Schoenly et al. (US 2020/0139945) [0054] and [0055]).
In regard to claim 11: Schoenly et al. discloses the apparatus of claim 8, wherein the processor is 20configured to: perform a control operation to display the information on the restricted area of following vehicles on the display of the leading vehicle (see Schoenly et al. (US 2016/0339929) [0064]).
In regard to claim 18: Schoenly et al. discloses an apparatus for controlling platooning (see [0009]), the apparatus comprising: a processor to restrict an inter-vehicle distance between 15vehicles in a platooning line from being increased or an acceleration of the vehicles when a leading vehicle in the platooning line enters a restricted area (see [0009], [0010]); and a display to display information of an entrance to the restricted area (see [0082]: “the vehicle system may provide prompts and notices to an operator that direct the operator how to manually control the efforts of the vehicle system… which settings to use at upcoming times when the system arrives at one or more upcoming locations”); alternatively Schoenly et al.  (US 2016/0339929) teaches “The control unit 402 can present information to the operator using the output device 406, which can represent a display screen (e.g., touchscreen or other screen), speakers, printer, or the like. For example, the control unit 402 can present the identities and statuses of the remote vehicles 106, identities of the missing remote vehicles 106 (e.g., those remote vehicles 106 from which the lead vehicle 104 has not received the status), contents of one or more command messages, or the like” (see [0064]), and “the vehicle control system can prevent the vehicle… from entering into a restricted area… from exiting a designated area” (see [0068]), it would have been obvious to a person of ordinary skill in the art at the time of filing to combine these elements, as Schoenly et al. (US 2020/0139945)  is a continuation in part of Schoenly et al. (US 2016/0339929).
Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenly et al. (US 2020/0139945) modified by Matsumoto et al. (US 2021/0041893).
	In regard to claim 13: Schoenly et al. does not disclose the apparatus of claim 1, wherein the processor is configured to: calculate a passable time based on a whole length of the platooning line, a width of a crossroad, and a speed of the platooning line when the leading vehicle is expected to enter 10the crossroad; however, Schoenly et al. does disclose determining vehicle positions and time of flight information (see [0038]), determining a length of vehicles traveling cooperatively (see 0041), determining the speed of the vehicles in a platoon (see [0040]), vehicle control based on events that happen at a future time (see [0082]), and adjusting handling of the platoon based on upcoming portion of the route (see [0060]); Matsumoto teaches wherein the processor is configured to: calculate a passable time based on a whole length of the platooning line (see [0070], [0093]), a width of a crossroad (see [0093], [0094]), and a speed of (see [0093]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the disclosure of Schoenly et al. with the teachings of Matsumoto et al., as doing so amounts to use of known techniques to improve similar devices in the same way. 
In regard to claim 14: Schoenly et al. modified teaches the apparatus of claim 13, wherein the processor is configured to: determine whether a time remaining until a traffic light 15on the crossroad is changed exceeds the passable time (see [0052], [0093]).
In regard to claim 15: Schoenly et al. modified teaches the apparatus of claim 14, wherein the processor is configured to: control the platooning line to travel at a preset speed 20when the time remaining until the traffic light on the crossroad is changed exceeds the passable time (see [0093], [0105]).
In regard to claim 16: Schoenly et al. modified teaches the apparatus of claim 14, wherein the processor is configured to:  25control the vehicles in the platooning line to stop before 34entering the crossroad when the time remaining until the traffic light on the crossroad is changed is equal to or smaller than the passable time (see [0003]).
In regard to claim 17: Schoenly et al. modified teaches 5The apparatus of claim 14, wherein the processor is configured to: increase the inter-vehicle distance to a preceding vehicle when the remaining time until the traffic light on the crossroad is changed is equal to or smaller than the passable 10time and when a host vehicle is a following vehicle (see [0004]).


Allowable Subject Matter
Claims 3-6, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: dependent claims 3-6 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “calculate a reference distance using a speed of the leading vehicle and a preset margin time; and determine whether a remaining distance until the leading vehicle reaches the restricted area is shorter than the reference distance” in claim 3, incorporated by reference in claims 4-6, and similar in claim 20. Schoenly et al. (US 2020/0139945) appears to be the closest prior art.
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: independent claim 10 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “restrict the vehicles in the platooning line from accelerating when a preset margin time has not elapsed after the last vehicle in the platooning line passes through the restricted area”. Schoenly et al. (US 2020/0139945) appears to be the closest prior art. 


Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669